


Exhibit 10.38

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (this “Agreement”) is
made and entered into by and between Biovail Corporation (“Biovail” or the
Company”) and Douglas John Paul Squires, Ph.D (“Dr. Squires”).

 

WHEREAS, Dr. Squires has been employed by Biovail as its Chief Executive Officer
pursuant to the terms of that certain amended and restated executive employment
agreement effective as of September 1, 2007 and executed December 5, 2007 (the
“Employment Agreement”); and

 

WHEREAS, Dr. Squires also served as interim Chairman of the Board of Directors
of Biovail (the “Board”); and

 

WHEREAS, in connection with Biovail’s retention of a new Chief Executive
Officer, effective as of May 1, 2008, Dr. Squires ceased to serve as Chief
Executive Officer of the Company and effective as of May 6, 2008 (the
“Termination Date”), Biovail involuntarily terminated Dr. Squires’ employment
without cause in accordance with the applicable provisions of the Employment
Agreement; and

 

WHEREAS, in connection with Biovail’s termination of Dr. Squires’ employment he
is entitled to certain separation payment and benefits pursuant to the terms of
his Employment Agreement, and in addition, Biovail desires to provide
Dr. Squires with certain additional benefits with respect to his equity
compensation awards, in each case, subject to Dr. Squires’ continued compliance
with the restrictive covenants set forth in Article Four of the Employment
Agreement and his execution and

 

--------------------------------------------------------------------------------


 

non-revocation of a written waiver and release of all claims, demands and causes
of action against Biovail, as limited in paragraph 3 hereof; and

 

WHEREAS, although Dr. Squires’ employment has been terminated, Dr. Squires was
appointed by the Board as Chairman of the Board effective May 1, 2008.

 

IT IS HEREBY AGREED, by and between Dr. Squires and Biovail, as follows:

 

1.             In consideration of Dr. Squires’ execution and non-revocation of
this Agreement, Dr. Squires’ agreement to be legally bound by its terms, and
Dr. Squires’ undertakings as set forth herein, Biovail agrees, in accordance
with the terms of the Employment Agreement, to provide Dr. Squires the following
payments and benefits, subject to Dr. Squires’ continued compliance with the
restrictive covenants set forth in Article Four of the Employment Agreement and
Dr. Squires’ execution and non-revocation of this Agreement:

 

(a)           a lump sum payment of US $2,869,622.00 (which amount represents
twenty-four (24) months of the Executive’s base salary plus two (2) times
Dr. Squires’ target level of annual compensation under Biovail’s Short Term
Incentive Plan for 2007) minus applicable withholdings and deductions, within
sixty (60) days of the Termination Date (subject to the requirements of
Section 10(f) below);

 

(b)           a lump sum payment of US $352,500.00 (which amount represents a
pro-rated portion of the Executive’s target level of annual incentive
compensation under the Short Term Incentive Plan for 2008 based on his
employment for the period January 1, 2008 through May 6, 2008 (rounded to the
next highest number for a partial month)), minus applicable withholdings and
deductions, within thirty (30) days of the Termination Date (subject to the
requirements of Section 10(f) below).

 

2

--------------------------------------------------------------------------------


 

(c)           until the earlier of (i) the end of the two (2) year period
following Dr. Squires’ Termination Date or (ii) the date, or dates, Dr. Squires
is eligible to receive benefits under the same type of plan of a subsequent
employer (the “Benefit Period”), the Company shall pay to Dr. Squires (minus
applicable withholdings and deductions), on the first payroll date of each
month, the amount of the COBRA premium less the amount of the active employee
contribution for such coverage for the Benefit Period.   The foregoing payments
shall begin on the first payroll date following the Termination Date and shall
continue until the end of the Benefit Period.

 

(d)           With respect to the restricted stock unit (“RSU”) grants held by
Dr. Squires immediately prior to the Termination Date that vest based upon the
attainment of performance criteria as listed on Schedule A (the “Performance
RSUs”), in connection with Dr. Squires’ termination of employment, 40,000 of
such Performance RSUs shall remain outstanding and shall vest on November 26,
2012 (the original vesting date for such Performance RSUs), as if Dr. Squires
had remained employed by the Company through that date, subject to the
attainment of the applicable performance criteria, as set out in the Performance
RSU agreement evidencing the terms of such Performance RSUs.  The remaining
amount of such Performance RSUs shall be cancelled and forfeited on the
Termination Date.  Notwithstanding any provision of the Performance RSU
agreement evidencing the terms of such Performance RSUs or Biovail’s 2007 Equity
Compensation Plan (the “2007 Equity Compensation Plan”) to the contrary, in no
event shall Dr. Squires be entitled to dividend equivalents under Section 5.5 of
the 2007 Equity Compensation Plan, nor shall any of the provisions of Sections
5.7, 5.8 or 5.9 of the 2007 Equity Compensation Plan apply to the Performance
RSUs described in this subparagraph (d). 

 

3

--------------------------------------------------------------------------------


 

Except as provided in this subparagraph (d), the Performance RSUs shall remain
subject to the terms of the 2007 Equity Compensation Plan in all respects.

 

(e)           With respect to the RSU grants held by Dr. Squires immediately
prior to the Termination Date that vest based upon the passage of time as listed
on Schedule A (the “Time-Based RSUs”), in connection with Dr. Squires’
termination of employment, the Board shall cause all outstanding Time-Based RSUs
to become fully vested as of the Termination Date and such Time-Based RSUs shall
be paid within 30 days of the Termination Date in accordance with the terms of
the 2007 Equity Compensation Plan and the Time-Based RSU agreements evidencing
the terms of such Times-Based RSUs.

 

(f)            All outstanding options held by Dr. Squires immediately prior to
the date of this Agreement as listed on Schedule A hereto (the “Options”) shall
remain outstanding and shall continue to be governed by the terms of the Option
agreements evidencing their terms and the terms of the Option plan pursuant to
which they were granted.  Notwithstanding anything to the contrary in such
Option agreements and such Option plans, in connection with Dr. Squires’
termination of employment, the Board has caused (i) all outstanding Options that
would have vested during the period beginning on the Termination Date through
June 1, 2010 to become fully vested and exercisable as of the Termination Date,
(ii) Dr. Squires to be treated as having “retired” (within the meaning of such
term under the applicable Option plan pursuant to which the Options were
granted) as of the Termination Date and (iii) the post-termination exercise
period under the Options to extend from the Termination Date through June 1,
2010.  Any

 

4

--------------------------------------------------------------------------------


 

Options that are not vested as of the Termination Date in accordance with the
foregoing provisions of this paragraph 1(f) shall be forfeited.

 

2.             Except as set forth in this paragraph 2 and except for payments
and benefits to which he is entitled as set forth in paragraph 1 above,
Dr. Squires expressly agrees that he has been paid all remuneration owed to him
as a result of Dr. Squires’ employment with Biovail, or the termination of that
employment.  Whether or not Dr. Squires executes this Agreement, Dr. Squires
shall be paid for any accrued but unused vacation days, and for previously
submitted un-reimbursed business expenses (in accordance with usual Company
guidelines and practices), to the extent not theretofore paid.  In addition,
following the Termination Date, Dr. Squires shall be entitled to receive vested
amounts payable to him under the Company’s 401(k) plan and other retirement and
deferred compensation plans, if any, in accordance with the terms of such plans
and applicable law.  Except as specifically set forth herein, Dr. Squires’
participation in all Biovail employee benefit plans and programs shall remain
subject to the terms and conditions of such plans as in effect from time to time
and Dr. Squires agrees that such terms and conditions are binding on himself and
Biovail.

 

3.             Dr. Squires, on behalf of himself, and Dr. Squires’ heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE Biovail, together with its parents, subsidiaries, affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, members, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, insurers, and reinsurers of such plans)
past, present and future, and their heirs, executors,

 

5

--------------------------------------------------------------------------------


 

administrators, predecessors, successors, and assigns (collectively, the
“RELEASEES”), of and from any and all legally waivable claims, causes of
actions, suits, lawsuits, debts, and demands whatsoever in law or in equity,
known or unknown, suspected or unsuspected, which Dr. Squires ever had, now has
or which Dr. Squires’ heirs, executors administrators, or assigns hereafter may
have from the beginning of time to the date Dr. Squires executes this Agreement,
and including, without limitation, any claims arising from or relating to
Dr. Squires’ employment relationship with Biovail, and the termination of such
relationship, including, without limitation, any claims arising under the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act (“ERISA”), the Family and Medical Leave Act
(“FMLA”), Section 806 of the Sarbanes-Oxley Act (“SOX”), the New Jersey Law
Against Discrimination (“NJLAD”), the Conscientious Employee Protection Act
(“CEPA”), the New Jersey Family Leave Act, the New Jersey Equal Pay Act, the New
Jersey Wage and Hour Law, the New Jersey Wage Payment Act, the New Jersey
Constitution, the common law of the State of New Jersey, and any and all other
federal, state, provincial or local constitutional, statutory, regulatory, or
common law causes of action now or hereafter recognized, and any claims for
attorneys’ fees and costs; provided that the foregoing release shall not apply
to any claims Dr. Squires may have to enforce his rights under this Agreement
and may have to indemnification as an officer, director or employee of Biovail
(or any affiliate thereof) pursuant to the articles of incorporation or by-laws
(or other governing instruments) of Biovail (or any affiliate thereof) or any
vested benefits to which Dr. Squires may be entitled under any employee benefit
plan of

 

6

--------------------------------------------------------------------------------


 

Biovail (or any affiliate thereof).  Nothing in this Agreement shall waive
rights or claims that may arise after the date this Agreement is executed by
Dr. Squires.

 

4.             Dr. Squires hereby agrees and recognizes that Dr. Squires’
employment relationship with Biovail has been completely severed as of the
Termination Date, and that neither Biovail nor the Releasees has any obligation,
contractual or otherwise, to hire, rehire or re-employ Dr. Squires in the
future.  The parties acknowledge that the Board has appointed Dr. Squires as
Chairman of the Board.

 

5.             Dr. Squires represents that Dr. Squires does not have any
lawsuits, claims, or charges pending against any of the Releasees.  This
Agreement is expressly conditioned upon and contingent on the truth of
Dr. Squires’ representations in this Agreement.

 

6.             Dr. Squires agrees and acknowledges that this Agreement is not,
and shall not be construed to be, an admission of any violation of any federal,
state, provincial or local statute, ordinance or regulation, or of any duty owed
by Releasees to Dr. Squires, or of any wrongdoing to Dr. Squires by Releasees.

 

7.             Except as set forth herein, Dr. Squires agrees not to make
written or oral statements about Biovail or Releasees that are negative or
disparaging.  Nothing in this Agreement shall preclude Dr. Squires from
communicating or testifying truthfully (a) to the extent required or protected
by law, (b) to any federal, state, provincial or local governmental agency,
(c) in response to a subpoena to testify issued by a court of competent
jurisdiction, or (d) in any action to challenge or enforce the terms of this
Agreement.

 

7

--------------------------------------------------------------------------------

 

8.             Dr. Squires agrees, covenants and promises that Dr. Squires has
not communicated or disclosed, and shall not hereafter communicate or disclose,
the terms of this Agreement, or the terms of the negotiations leading up to this
Agreement, to any persons with the exception of:  (a) members of Dr. Squires’
immediate family, Dr. Squires’ attorneys, accountants, tax, or financial
advisors, each of whom shall be informed of this confidentiality obligation and
shall agree to be bound by its terms; (b) to the Internal Revenue Service or
state or local taxing authority; (c) as is expressly required or protected by
law; or (d) in any action to challenge or enforce the terms of this Agreement
provided that such disclosure is protected from public disclosure by an
appropriate confidentiality order to the maximum extent permitted by applicable
authority.  Dr. Squires agrees to be liable for any breach of this Paragraph by
the individuals identified in clause (a) above.  In the event that Dr. Squires
is required to disclose information protected by this Paragraph pursuant to
clause (c) above, Dr. Squires agrees to notify via facsimile and U.S. Mail, and
to provide a copy of any subpoena, order or written inquiry to, Biovail, 7150
Mississauga Road, Mississauga, Ontario, L5N 8M5, Attn: General Counsel, within
three (3) business days of becoming aware of the need for such disclosure.

 

9.             This Agreement constitutes the entire agreement between
Dr. Squires and Biovail with respect to the subject matter hereof and supersedes
all prior negotiations and agreements, whether written or oral, relating to the
subject matter hereof including the Employment Agreement, except for that
certain Standards of Business Conduct Agreement by and between Biovail and
Dr. Squires dated December 5, 2007, that certain Confidentiality Agreement by
and between Biovail and Dr. Squires dated December 5,

 

8

--------------------------------------------------------------------------------


 

2007, the Chairman Agreement between Biovail and Dr. Squires dated as of May 1,
2008 and Article Four of the Employment Agreement, which Dr. Squires hereby
acknowledges and agrees survive the termination of the Employment Agreement and
his employment with Biovail.  Dr. Squires acknowledges that neither Biovail, the
Releasees, nor their agents or attorneys have made any promise, representation
or warranty whatsoever, express or implied, written or oral, other than the
express written representations herein.  Dr. Squires agrees that this Agreement
may not be altered, amended, modified, or otherwise changed in any respect
except by another written agreement signed by both Dr. Squires and Biovail.

 

10.           Dr. Squires further certifies and acknowledges that:

 

(a)          Dr. Squires has read the terms of this Agreement and understands
its terms and effects, including the fact that Dr. Squires has agreed to RELEASE
AND FOREVER DISCHARGE the RELEASEES from any and all claims as set forth in
Paragraph 3;

 

(b)         Dr. Squires has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Dr. Squires acknowledges
is adequate and satisfactory;

 

(c)          the payments, benefits, promises and undertakings performed, and to
be performed, as set forth herein exceed and are greater than the payments and
benefits, if any, to which Dr. Squires would have been entitled had Dr. Squires
not executed this Agreement;

 

(d)         Releasees have advised Dr. Squires, through this document, to
consult with an attorney concerning this Agreement prior to signing this
Agreement;

 

9

--------------------------------------------------------------------------------


 

(e)           Dr. Squires has the right to consider this Agreement for a period
of twenty-one (21) days from receipt prior to entering into this Agreement and
Dr. Squires has signed on the date indicated below after concluding that the
Agreement is satisfactory; and

 

(f)            Dr. Squires has the right to revoke this Agreement for a period
of seven (7) calendar days following Dr. Squires’ execution of this Agreement by
giving written notice to Biovail, 7150 Mississauga Road, Mississauga, Ontario,
L5N 8M5, Attn: General Counsel, and that this Agreement shall not be effective
or enforceable until this seven-day period has expired.   In the event that
Dr. Squires revokes this Agreement pursuant to the terms of this Section 10(f),
Dr. Squires shall be required to repay to Biovail any amounts paid to
Dr. Squires pursuant to Sections 1(a) and (b) within five (5) business days of
the date Dr. Squires revokes this Agreement.

 

11.           This Agreement is intended to comply with the applicable
provisions of section 409A of the Code and shall be interpreted to avoid any
penalty sanctions under section 409A of the Code.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions shall not
be imposed.  For purposes of section 409A of the Code, all payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code, each payment made
under this Agreement shall be treated as a separate payment and the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of

 

10

--------------------------------------------------------------------------------


 

separate payments.  In no event shall Dr. Squires, directly or indirectly,
designate the calendar year of payment.

 

Notwithstanding the provisions of paragraph 1 above, if at the time of the
Squires’ “separation from service” (as such term is defined in section 409A of
the Code) the Company has securities which are publicly-traded on an established
securities market and Dr. Squires is a “specified employee” (as such term is
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any severance payments otherwise payable pursuant to this
Agreement as a result of such separation from service to prevent any accelerated
or additional tax under section 409A of the Code, then the Company shall
postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Dr. Squires) that are not otherwise paid within the “short-term
deferral exception” under Treas. Reg. section 1.409A-1(b)(4) and/or the
“separation pay exception” under Treas. Reg. section 1.409A-1(b)(9)(iii), until
the first payroll date that occurs after the date that is six (6) months
following Dr. Squires’ separation from service with the Company.  If any
payments are postponed due to such requirements, such postponed amounts shall be
paid in a lump sum to Dr. Squires, and any installment payments due to
Dr. Squires shall recommence, on the first payroll date that occurs after the
date that is six (6) months following the Dr. Squires’ “separation from service”
with the Company.  If Dr. Squires dies during the postponement period prior to
the payment of the postponed amount, the amounts postponed on account of section
409A of the Code shall be paid to the personal representative of Dr. Squires’
estate within sixty (60) days after the date of the Dr. Squires’ death.

 

11

--------------------------------------------------------------------------------


 

All reimbursements and in kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Dr. Squires’ lifetime (or during a shorter period
of time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Biovail hereby
executes the foregoing Confidential Separation Agreement and General Release.

 

BIOVAIL CORPORATION

 

 

 

 

 

/s/ Wendy Kelley

 

Name:

Wendy Kelley

 

Title:

Senior Vice-President, General

 

 

Counsel and Corporate Secretary

 

 

 

 

Date:

May 6, 2008

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Dr. Squires hereby
executes the foregoing Confidential Separation Agreement and General Release.

 

 

 

 

SIGNED, SEALED AND DELIVERED

 

 

in the presence of:

 

 

 

 

 

 

/s/ Douglas John Paul Squires

 

/s/ Mark A. Durham

Douglas John Paul Squires

 

Witness

 

 

 

 

 

 

Date:

May 6, 2008

 

Date:

May 6, 2008

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF PERFORMANCE RSUs, TIME-BASED RSUs AND OPTIONS

 

Performance RSUs – 129,174 outstanding

 

Time-Based RSUs – 9,688 outstanding

 

Options – 612,550 outstanding

 

14

--------------------------------------------------------------------------------
